DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114.  Applicants’ submission filed on 03/26/21 has been entered.	
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 03/26/21 in response to the final Office Action mailed 10/27/20.  
Status of Claims
3)	Claim 2 has been amended via the amendment filed 03/26/21.
	Claims 1-15 are pending.  
	Claims 1 and 2 are under examination. 
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  		
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) to Specification & Claims
6)	The instant specification and claim 2 as amended are objected to for the following reasons:
37 CFR 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’  Furthermore, 35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention. 
Claim 1, as amended via the amendment filed 07/25/2019, is set forth below:

    PNG
    media_image1.png
    67
    527
    media_image1.png
    Greyscale

Plasmodium sporozoite and at least one anti-Plasmodium CSP antibody as claimed.
	The pertinent parts of claim 2, as amended currently, are set forth below:

    PNG
    media_image2.png
    91
    512
    media_image2.png
    Greyscale

Applicants refer to lines 17-28 of page 37 of the specification for support.  However, while there is descriptive support and antecedent basis in the as-filed specification for a composition comprising a combination of isolated rabbit polyclonal IgG antibody against the full length salivary gland-1 like 3 protein (SG1L3) from Anopheles gambiae mosquito salivary glands having the designation AGAP000607-PA and the isolated 3D11 mAb against Plasmodium berghei circumsporozoite protein (CSP) at lines 9, 11 and 17-18 of page 37; lines 30 and 31 of page 4; and Figure 3A of the as-filed specification, there is no descriptive support and antecedent basis in the as-filed specification for the now claimed vaccine comprising a combination of 3D11 mAb against P. berghei CSP and at least SG1L3 polypeptide as claimed in amended claim 2.
Rejection(s) Withdrawn
7)	The rejection of claim 2 made in paragraph 11 of the Office Action mailed 10/27/20 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of Applicants’ amendment to the claim.
8)	The rejection of claim 2 made in paragraph 13(b) of the Office Action mailed 10/27/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
9)	The rejection of claim 2 made in paragraph 15 of the Office Action mailed 10/27/20 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is withdrawn in light of Applicants’ amendment to the claim.
10)	The rejection of claim 2 made in paragraph 13(a) of the Office Action mailed 10/27/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn. 
	Applicants contend that the entire SG1L3 protein is referred to as would be understood by persons having skill in the art in view of protein sequence entries under the AGAP000607 Anopheles gambiae mosquito salivary glands having the designation AGAP000607-PA.  
11)	The rejection of claim 2 made in paragraph 17 of the Office Action mailed 10/27/20 under 35 U.S.C § 102(a(1) as being anticipated by Stoloff et al. (US 20100297187 A1) (‘187) is withdrawn in light of Applicants’ amendment to the claim.
Rejection(s) under 35 U.S.C § 112(a) 
12)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

13)	Claim 2 is rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g. sequenced; or (3) deposited.
	Claim 2 is directed to a vaccine comprising a 3D11 mAb against P. berghei CSP and salivary gland-1 like 3 protein or SGIL3. It is apparent that the recited monoclonal antibody is required to practice the claimed invention. As a required element, the specifically recited monoclonal antibody must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) or pre-AIA  first paragraph, may be satisfied by a deposit of the recited monoclonal at an acceptable depository. From the instant specification, it is not clear whether the monoclonal clone is indeed deposited at an acceptable depository. If such a deposit has already been made under the provisions of the Budapest Treaty, then a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required.  The statement should state that the deposit has all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state.  The statement should identify the deposited hybridoma by its depository accession number, establish that the deposited hybridoma is the same as the one described in the specification/claim, and establish that the deposited hybridoma was in Applicants’ possession at the time of filing. As a means of satisfying the necessary criteria of the deposit rules, for completing the record, and to show that the recited hybridoma producing the 3D11 monoclonal antibody is the same as the one deposited, Applicants may submit a copy of the contract or the notice of acceptance of the hybridoma by the depository. 
	If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application.  The application must contain: 1) The name and address of the depository; 2) The name and address of the depositor; 3) The date of deposit; 4) The identity of the deposit and the accession number given by the depository; 5)  The date of the viability test; 6)  The procedures used to obtain a sample if the test is not done by the depository; and 7)  A statement that the deposit is capable of reproduction.  If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the strain described 
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
14)	Claims 1 and 2 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	The pertinent parts of claim 2, as amended currently, are set forth below:

    PNG
    media_image2.png
    91
    512
    media_image2.png
    Greyscale

Applicants refer to lines 17-28 of page 37 of the specification for support.  However, while there
is descriptive support in the as-filed specification for a composition comprising a combination of isolated rabbit polyclonal IgG antibody against the full length salivary gland-1 like 3 protein (SG1L3) from Anopheles gambiae mosquito salivary glands having the designation AGAP000607-PA and the isolated 3D11 mAb against Plasmodium berghei circumsporozoite protein (CSP) at lines 9, 11 and 17-18 of page 37; lines 30 and 31 of page 4; and Figure 3A of the as-filed specification, there is no descriptive support in the as-filed specification for the now claimed vaccine comprising a 3D11 mAb against P. berghei CSP and at least SG1L3 polypeptide as claimed in amended claim 2.
	Claim 1 as amended on 07/25/19 is set forth below:

    PNG
    media_image1.png
    67
    527
    media_image1.png
    Greyscale

Applicants stated that amendments to claim 1 are supported throughout the specification, at least in pages 32 and 37 of the specification. However, there is no descriptive support in the as-filed specification for such a vaccine that comprises a combination of at leats one mosquito salivary protein bindable to a Plasmodium sporozoite and at leats one anti-Plasmodium CSP 
Applicants are respectfully requested to point to the descriptive support in the specification as filed, for the new limitation(s) and the new scope, or alternatively, remove the new matter from the claim(s). Applicants should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06.  
Claim Objection – Suggestion
15)	The non-italicized limitation ‘P. berghei’ in claim 2 is objected to. To be consistent with the practice in the art of parasitic nomenclature, it is suggested that Applicants delete the above-identified limitation via strikethrough, i.e., --. 
Relevant Art
16)	The prior art made of record and not relied upon currently in any rejection is considered pertinent to Applicants’ disclosure:
		Yoshida et al. (Science 207: 71-73, 1980) taught 3D11 monoclonal antibody that binds to purified sporozoites of Plasmodium berghei. See entire document.
Conclusion
17)	No claims are allowed.
Correspondence
18)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
20)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


May, 2021